Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-4, 6-12, 14-18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, this claim contains the following underlined features which, when
combined with other features of the claim, prior art of record failed to anticipate or render
obvious at the time of instant invention was filed:
A method for data item transfer between mobile devices registered with a mobile device management server, the method comprising: 
determining, by the mobile device management server, network association and proximity of a plurality of mobile devices of a requested data item by a requesting mobile device using a shared ledger comprising mobile device inventory data, mobile device network connection data, and mobile device geolocation data; 
identifying, by the mobile device management server, a target mobile device that contains the requested data item, is connected to a same local network as the requesting mobile device, and is geographically located proximate with a threshold to the requesting mobile device based on the determined network association and proximity of the plurality of mobile devices and data in the shared ledger; 
initiating, by the mobile device management server, a transfer of the requested data item from the target mobile device to the requesting mobile device via the same local network based on mobile device management policies; 
instructing, by the mobile device management server, a first transfer agent located on the requesting mobile device to direct a second transfer agent located on the target mobile device to transfer the requested data item to the requesting mobile device using a peer-to-peer protocol, wherein the mobile device management server has administrative privileges on the requesting mobile device via the first transfer agent located on the requesting mobile device; and responsive to determining that the requested data item was successfully transferred to requesting mobile device, recording, by the mobile device management server, the transfer of the requested data item to the requesting mobile device in a block entry of the shared ledger.
Note that the closest prior art El Khayat et al. (US 20170272899, henceforth “El Khayat”) discloses for controlling content distribution to plural mobile entities, a device for managing the distribution of the content may determine mobile entities which participate in sharing the same content and which are located in the same region. The mobile entities respectively have a first interface for communication with a mobile communication network and a second interface for forming an ad-hoc network with another mobile entity. A message indicating at least one peer address of a peer mobile entity may be selectively transmitted to a mobile entity. The peer address allows the mobile entity to retrieve at least a piece of the content over the second interface from another mobile entity. In particular, El Khayat fails to disclose or render obvious “instructing, by the mobile device management server, a first transfer agent located on the requesting mobile device to direct a second transfer agent located on the target mobile device to transfer the requested data item to the requesting mobile device using a peer-to-peer protocol, wherein the mobile device management server has administrative privileges on the requesting mobile device via the first transfer agent located on the requesting mobile device; and responsive to determining that the requested data item was successfully transferred to requesting mobile 
Note that the second closest prior art Speare et al. (US 20050216901, henceforth “Speare”) discloses is a method for dynamically applying a rights management policy to a message by allowing an administrator to associate certain rights management policies with certain senders and recipients of messages, with groups of users possessing certain common criteria which define the users and groups of users, with certain attributes of the message, and with certain environmental attributes. Also disclosed is a method for allowing an administrator to automatically update a rights management protected message as it passes through a message transfer agent. The administrator may determine either on a regular interval or an ad-hoc basis that the message transfer agent scan the messages stored to determine whether or not the content has expired. If the content has indeed expired the administrator may take steps to have the expired content deleted entirely, refreshed with more current content, or replaced with a tombstone indicating that the original content has expired. In particular, Speare fails to disclose or render obvious the same limitations (above) El Khayat fails.
Regarding claims 9 and 15, these claims contain similar features as recited in claim
1, thus is allowed for the same reason as stated above.
Regarding claims 2-4, 6-8, 10-12, 14, 16-18 and 20-23 these claims depend from claim 1, 9 and 15 respectively, thus are allowed for the same reason stated above for claims 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number
is (313)446-6560. The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.

USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
	 Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.
/M.M.M./
Examiner, Art Unit 2411
/JAE Y LEE/Primary Examiner, Art Unit 2466